Citation Nr: 0022235	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for an acquired 
psychiatric disorder, evaluated as 30 percent disabling for 
the period December 9, 1994, to June 13, 1997, and as 50 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1949 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which recharacterized as PTSD a 
service-connected acquired psychiatric disorder formerly 
identified as anxiety with depressive features, at a 
continued 30 percent disability rating.  In June 1999, the RO 
increased the rating for PTSD to 50 percent, effective June 
13, 1997.


FINDING OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  At all times relevant to this appeal, the veteran's 
service-connected acquired psychiatric disorder rendered him 
demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for psychiatric 
disability, since December 9, 1994, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Codes 9400-9411 (1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to a 
higher evaluation for his service-connected psychoneurotic 
disorder because it is more disabling than contemplated by 
the assigned ratings.  He asserts that symptomatology 
attributable to his psychoneurotic disorder is and has been 
so severe as to have rendered him unemployable.

A claimant for benefits under a law administered by VA has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because a 
challenge to the evaluation of a service-connected disability 
is sufficient to establish a well-grounded claim for an 
increased rating, see Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the 
Board finds that the veteran's claim for a higher rating for 
a service-connected disability is well grounded.  Once a 
claimant presents a well-grounded claim, VA has a duty to 
assist the claimant to develop facts pertinent to the claim.  
Id.  The Board finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.

VA first acknowledged a psychoneurotic disorder associated 
with the veteran's service by an April 1987 New Orleans, 
Louisiana RO rating decision which 

included a disorder identified as 'anxiety state' as an 
element of a previously service-connected foot disorder.  The 
rating decision continued a 30 percent disability rating for 
the combined disorders.  In July 1996 the RO recharacterized 
the veteran's psychoneurotic disorder as 'anxiety state with 
depressive features' and assigned a separate 30 percent 
disability rating pursuant to Diagnostic Code (DC) 9400, 
effective December 9, 1994.  In June 1999, the Reno, Nevada 
RO recharacterized the veteran's psychoneurotic disorder as 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent rating effective June 13, 1997.

Revised schedular rating criteria for DCs pertaining to 
psychoneurotic disorders have been in effect since November 
7, 1996.  Where a provision of law or regulation changes 
after a claim is filed or reopened, but before the conclusion 
of the administrative or judicial appeal process, VA must 
determine which provision is applicable to the claim.  The 
applicable provision is the one most favorable to the 
veteran, at least following the effective date of the more 
recent provision, absent congressional intent to the 
contrary.  Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits application of a liberalizing provision prior to 
its effective date); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  For reasons discussed below, the Board 
determines that evaluation of the veteran's psychoneurotic 
disorder under the former DC renders a result most favorable 
to the veteran.  Therefore, the former DC is applicable to 
this claim notwithstanding the characterization of the 
veteran's psychoneurotic disorder because the standards for 
rating both anxiety and PTSD are the same.

Under the former criteria, 38 C.F.R. § 4.132, DCs 9400-9411, 
psychoneurotic disorders are evaluated as follows for the 50, 
70 and 100 percent ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

A veteran need only meet one of the several listed criteria 
corresponding to the 100 percent evaluation to warrant a 100 
percent disability rating for a psychoneurotic disorder.  
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

Evidence of record shows substantial psychoneurotic 
manifestations affecting the veteran's occupational 
functioning as early as May 1986.  A private psychiatrist who 
examined the veteran in connection with an application for 
Social Security Administration (SSA) disability benefits 
opined that the veteran's psychoneurotic disorder was 
"severe and incapacitating in almost all aspects of his life 
currently."  The psychiatrist's diagnosis included very 
severe anxiety and depression which arose at least in part in 
response to unremitting pain caused by the veteran's other 
service-connected disorders.  In July 1986 an administrative 
law judge found the veteran to have been eligible for SSA 
disability benefits, in large part, on the strength of the 
psychiatrist's opinion.  Another private physician who 
examined the 

veteran in April 1987 expressly concurred with the May 1986 
psychiatric evaluation and opined that the veteran "is 
totally disabled at this time."  Evidence documenting the 
veteran's unsuccessful attempts to find and maintain 
employment includes a March 1994 letter from a former 
employer stating that the veteran had been terminated due to 
long term disability, and four November 1994 rejection 
letters from prospective employers, each of whom cite the May 
1986 psychiatrist's report as grounds for their decisions to 
deny the veteran employment.

Also associated with the claims file are several VA 
psychiatric examination reports and treatment records 
documenting the changing diagnosis for the veteran's 
psychoneurotic disorder.  A March 1991 examination report 
noted diagnoses including 'anxiety state' and other service-
connected disabilities, and treatment records from February 
to April 1995 show that the veteran reported constant pain 
from his service-connected disorders and include diagnoses 
for an anxiety/rage disorder.  April 1995 and February 1996 
examination reports also diagnosed anxiety state with 
depressive features, and the latter causally linked the 
psychoneurotic disorder to the veteran's other service-
connected disorders.  Although treatment records from January 
1997 continued to show a diagnosis for a generalized anxiety 
disorder, an August 1997 examination report also diagnosed 
PTSD.  The examining psychologist assigned a Global 
Assessment of Functioning (GAF) score of 45 and characterized 
the veteran's psychoneurotic social and occupational 
impairment as both serious and significant.

Other VA and private health care professionals have provided 
somewhat inconsistent assessments of impairment attributable 
to the veteran's psychoneurotic disorder.  VA treatment 
records from April 1998 include a psychiatrist's notation 
that the veteran's "capacity to work has not increased."  
However, a report of a July 1998 private psychosocial 
evaluation notes only moderate, chronic PTSD with impaired 
interpersonal skills, emotional numbness, hypervigilance, 
poorly controlled anger, isolation, alienation and mistrust 
and a distorted view of others.  There was no GAF score.  A 
report of a March 1999 VA psychological assessment diagnoses 
three psychoneurotic disorders attributed to service or to 
other service-connected disorders and describes impairment as 
moderate, but did not assign a 

GAF score for the totality of the veteran's psychoneurotic 
disorders.  A May 1999 letter from a psychologist who treated 
the veteran over the previous year described severe and 
increasingly intense psychoneurotic symptoms, including those 
previously described.  The psychologist added that the 
veteran also had impaired cognition and that he could be a 
danger to himself.  The psychologist opined that the veteran 
was severely impaired as a result of his psychoneurotic 
disorder, that he was "unable to function in the workplace" 
or in social situations, and that his prognosis was poor.

The evidence described above clearly supports a Board finding 
that the veteran's service-connected acquired psychiatric 
disorder, however characterized, has rendered him 
unemployable for years.  Claims file evidence of 
symptomatology described by a psychiatrist as early as 1986 
as "severe and incapacitating" was confirmed in 1987 by 
another physician who found the veteran to have been 
"totally disabled."  The veteran's continuing 
unemployability is further substantiated by 1994 evidence of 
his job termination and subsequent rejection by prospective 
new employers, a VA psychiatrist's 1998 comment that the 
veteran's "capacity for work has not increased," and a 
psychologist's 1999 opinion that the veteran was "unable to 
function in the workplace."  This evidence strongly 
militates in favor of the Board's finding that the veteran's 
service-connected psychoneurotic disorder has rendered him 
"[d]emonstrably unable to maintain or retain employment" 
sufficient to support a 100 percent disability rating under 
the former DC 9400.  Because the Board's finding of 100 
percent disability under the former DC resolves this appeal 
in the most beneficial manner possible for the veteran, the 
Board determines that the former DC is necessarily the 
applicable provision under which to consider the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. at 312-13.  
Entitlement to an evaluation of 100 percent for psychiatric 
disability, since December 9, 1994, is established. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Codes 9400-9411 (1996).


ORDER

An evaluation of 100 percent for an acquired psychiatric 
disorder, since December 9, 1994, is granted, subject to laws 
and regulations governing the payment of monetary benefits.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

